Exhibit 10.1 July 27, 2011 Mr. Carl E. Berg Berg & Berg Enterprises, LLC 10050 Bandley Dr. Cupertino, CA95014 Re:Amend Covenants in Loan Agreements Dear Mr. Berg: Valence Technology, Inc. (the “Borrower”) and Berg & Berg Enterprises, LLC, are currently parties to two loan agreements: (a) the Loan Agreement dated July 17, 1990, as amended (the “Original Amended Loan Agreement) and (b) the Loan Agreement dated October 5, 2001 (the “New Loan Agreement”)(collectively the “Loan Agreements” or “Loans”).This letter is to formally document our agreement to amend the Loan Agreements to extend the maturity dates of the Loan Agreements from September 30, 2012 to September 30, 2015. This letter shall serve as Amendment No. 15 to the Original Amended Loan Agreement and as Amendment No. 7 to the New Loan Agreement. Kindly indicate your acceptance of the amendments described above by signing and returning the enclosed copy of this letter. Sincerely, VALENCE TECHNOLOGY, INC. /s/Robert L. Kanode Robert L. Kanode CEO & President ACCEPTED AND AGREED: VALENCE TECHNOLOGY, INC. BERG & BERG ENTERPRISES, LLC /s/Carl E. Berg /s/Donald E. Gottschalk Carl E. Berg, Managing Member Donald E. Gottschalk Actin Acting Chief Financial Officer
